Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Lambert (US20170256168A1) and further in view of Stewart (US20110012384A1) and Kanda (JP2004094600A).
Regarding claim 1, Lambert teaches;
An information processing apparatus (taught as a system for determining a dispatch, abstract) comprising a server is configured to: 
receive registration of a first user providing a service included in an in-vehicle service group (taught as a driver selection system that communicates with a driver using the system, abstract) and receives registration of a second user participating in the service included in the in-vehicle service group (taught as a rider requesting a pickup with a ride share app to communicate to the system, paragraph 0022); 
acquire, from a first portable terminal carried by the first user (taught as a rider system, such as a smartphone, paragraph 0021), first getting-in information indicating a first getting-in time (taught as a start point, which includes time, paragraph 0021) and acquire, from a first GPS receiver mounted on the first portable terminal, a first getting in position (taught as a pickup location, such as shown in Fig 5, element 502, which is received concurrently with the pickup indication/request, paragraph 0031; while the rider system does not explicitly teach a GPS receiver, smartphones are well known to have and use GPS or GNSS. Additionally, the driver system, also suggested to be a smartphone, paragraph 0021, is taught to use a GPS, paragraph 0025), 
acquire, from a second portable terminal carried by the second user (taught as a rider system, such as a smartphone, paragraph 0021, this implies that all rider/users would have the system), second getting-in information indicating a second getting-in time and acquire, from a second GPS receiver mounted on the second portable terminal, a second getting-in position at which the second user gets in the vehicle (taught as a second pickup location, such as shown in Fig 5, element 504, which is received concurrently with the pickup indication/request, paragraph 0031; while the rider system does not explicitly teach a GPS receiver, smartphones are well known to have and use GPS or GNSS. Additionally, the driver system, also suggested to be a smartphone, paragraph 0021, is taught to use a GPS, paragraph 0025), 
formulate a movement plan of the vehicle such that the vehicle stops at the first getting-in position at the first getting-in time and the vehicle stops at the second getting-in position at the second getting-in time based on the first getting-in information and the second getting-in information (taught as chaining multiple rides together with multiple riders and pickup locations, shown in Fig 5, paragraph 0031); and 
transmit movement plan information indicating the movement plan to the vehicle (taught as an output interface, which describes the system of wireless/communication connection and display in the vehicle, which provides route and destination information, paragraph 0027, Fig 2), 
such that [the examiner notes that “such that” suggests optional steps, as it merely recites an intended use, and therefore the system merely needs to be capable of performing the recited function to meet the scope] the first user provides the service to the second user while the vehicle is moving (taught as providing a dispatch/ridesharing service, abstract; where the first user/passenger is capable of paying [providing a service] for a second user/passenger).
  However, Lambert does not explicitly teach; the first user being a nursery teacher, a childcare service, 
match a first user providing a specific service included in the in-vehicle service group with a second user participating in the specific service, 
and a first getting-in position at which the first user gets in a vehicle loaded with a facility and a material for realizing the interior required for providing the service, and 
after the first user provides the childcare service to the second user, change the interior of the vehicle and formulate a new movement plan such that a third user may provide a service different than the childcare service to a fourth user.
	Stewart teaches; match a first user providing a specific service included in the in-vehicle service group with a second user participating in the specific service (taught as scheduling professionals [first user, the recruited stylist/barber] for the appointment, Fig 3 31), 
acquire first getting-in information indicating a first getting-in time and a first getting-in position at which the first user gets in a vehicle loaded with a facility and a material for realizing the interior required for providing the service (taught as receiving a request for an appointment, and determining a time and location for the professional, paragraph 0039; while not explicitly indicating that the professional would be picked up on the way, it would be obvious to do so to expedite the process, and explicitly using a vehicle for providing grooming services, abstract, Fig 6).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the services vehicle as taught by Stewart with the ridesharing system taught by Lambert in order to expedite the service process, and allows for a more robust ridesharing system. 
However, Stewart does not teach; the first user being a nursery teacher, a childcare service, after the first user provides the childcare service to the second user, change the interior of the vehicle and formulate a new movement plan such that a third user may provide a service different than the childcare service to a fourth user.
Kanda teaches; the first user being a nursery teacher (taught as a nurture loyal retainer, paragraph 0021), a childcare service (taught as a portable nursery system, paragraph 0013), after the first user provides the childcare service to the second user, change the interior of the vehicle and formulate a new movement plan such that a third user may provide a service different than the childcare service to a fourth user (taught as, when the first job is complete and the requester retrieves the child, perform automatic adjustments, paragraph 0029; while there is no explicit recitation of switching a nurture loyal retainer for a subsequent service, such a recitation merely amounts to intended use in its current form [specifically, “may provide”, and a service different than the childcare service is broad enough to include a different kind of childcare service, so long as it differs in an aspect for interior adjustment], and thus the reference only needs to be capable of doing so).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nursery setup as taught by Kanda with the invention taught by Lambert as modified by Stewart in order to improve the logistics of the service. As suggested in Kanda, automatically adjusting the interior of the system after a job is complete allows for improved efficiency, (paragraph 0029), and use the mobility and interior to adjust for differing needs of the users such as blue sky nurture, social activities (paragraph 0040). 

Regarding claim 2, Lambert teaches;
The information processing apparatus according to claim 1 (see claim 1 rejection), wherein the server is further configured to: 
acquire first getting-off information indicating a first getting-off time and a first getting-off position at which the first user gets off the vehicle (disclosed as dropoff locations, shown in Fig 5 element 506); and 
formulate a movement plan of the vehicle such that the vehicle further stops at the first getting-off position at the first getting-off time (taught as chaining multiple rides together with multiple riders and pickup locations, shown in Fig 5, paragraph 0031, accounting for times/detour thresholds of the users, paragraph 0023).  
	
Regarding claim 3, Lambert teaches;
The information processing apparatus according to claim 2 (see claim 2 rejection), wherein the server is further configured to: 
formulate a movement plan of the vehicle such that a time from the first getting-in time to the first getting-off time is equal (the examiner is interpreting this to mean less than or equal to, as it generally would not make sense to delay reaching a getting-off position just to be exactly equal to the provided required time/deadline or length required for a service) to the required time of the specific service (taught as accounting for a time/detour threshold preference in the ride chaining request to determine the route, paragraph 0023; by default it looks for the fastest route from the appointed pick up time, but is allowed to factor in detour times to add additional passengers so long as it is within the threshold set by the user [the required time is less than the max detour threshold]).  
	However, Lambert does not teach; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the service. 
	Stewart teaches; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the service (taught as an appointment, Fig 3 31; while not explicitly disclosed as determining a length of time, this is a common feature of appointments [such as doctor’s appointments assuming to take place for some amount of time] to improve scheduling). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a length of the service as taught by Stewart in the system taught by Lambert in order to improve the scheduling of the rideshare. 
However, Stewart does not teach; the childcare service.
Kanda teaches; the childcare service (taught as a portable nursery system, paragraph 0013).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nursery setup as taught by Kanda with the invention taught by Lambert as modified by Stewart in order to improve the logistics of the service. As suggested in Kanda, automatically adjusting the interior of the system after a job is complete allows for improved efficiency, (paragraph 0029), and use the mobility and interior to adjust for differing needs of the users such as blue sky nurture, social activities (paragraph 0040). 

Regarding claim 4, Lambert teaches;
The information processing apparatus according to claim 1 (see claim 1 rejection), wherein the server is further configured to: 
acquire second getting-off information indicating a second getting-off time and a second getting-off position at which the second user gets off the vehicle (taught as delay time/detour threshold limits for the users, paragraph 0023); and 
formulate a movement plan of the vehicle such that the vehicle further stops at the second getting-off position at the second getting-off time (taught as accounting for a time/detour threshold in the ride chaining request to determine the route, paragraph 0023).  

Regarding claim 5, Lambert teaches;
The information processing apparatus according to claim 4 (see claim 4 rejection), wherein the server is further configured to: 
formulate a movement plan of the vehicle such that a time from the second getting-in time to the second getting-off time is equal (the examiner is interpreting this to mean less than or equal to, as it generally would not make sense to delay reaching a getting-off position just to be exactly equal to the provided required time/deadline or length required for a service) to the required time of the service (disclosed as accounting for the user’s desired time/delay threshold in choosing the route, paragraph 0023).  
However, Lambert does not teach; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the service. 
	Stewart teaches; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the specific service (taught as an appointment, Fig 3 31; while not explicitly disclosed as determining a length of time, this is a common feature of appointments [such as doctor’s appointments assuming to take place for some amount of time] to improve scheduling). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a length of the service as taught by Stewart in the system taught by Lambert in order to improve the scheduling of the rideshare. 
However, Stewart does not teach; the childcare service.
Kanda teaches; the childcare service (taught as a portable nursery system, paragraph 0013).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nursery setup as taught by Kanda with the invention taught by Lambert as modified by Stewart in order to improve the logistics of the service. As suggested in Kanda, automatically adjusting the interior of the system after a job is complete allows for improved efficiency, (paragraph 0029), and use the mobility and interior to adjust for differing needs of the users such as blue sky nurture, social activities (paragraph 0040). 

Response to Arguments
Applicant argues on pages 4-6 of the remarks that the prior art does not teach the amended material. The examiner agrees, and withdraws the rejection. However, a new source, Kanda, is brought in to teach the necessary portable childcare services and interior cabin adjustments as claimed, rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662